UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 February 23, 2011 Date of Report (Date of earliest event reported) NICOR INC. (Exact name of registrant as specified in its charter) Illinois 1-7297 36-2855175 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification Number) 1844 Ferry Road Naperville, Illinois 60563-9600 (Address of principal executive offices) (Zip Code) (630) 305-9500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 Item 2.02Results of Operations and Financial Condition. The information in this Item is furnished to, but not filed with, the Securities and Exchange Commission solely under Item 2.02 of Form 8-K, “Results of Operations and Financial Condition.” On February 23, 2011, Nicor Inc. issued a press release announcing financial results for the year ended December 31, 2010 and provided 2011 earnings guidance.A copy of the press release is furnished as Exhibit 99.01 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit Number Description of Document Press release of Nicor Inc. issued February 23, 2011 Page 2 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Nicor Inc. DateFebruary 23, 2011 /s/ KAREN K. PEPPING Karen K. Pepping Vice President and Controller (Principal Accounting Officer and Duly Authorized Officer) Page 3 Exhibit Index Exhibit Number Description of Document Press release of Nicor Inc. issuedFebruary 23, 2011
